                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION


UNITED STATES OF AMERICA


        V.                                              CR 612-005


CECIL DEWITT NELSON




                                      ORDER




        On September 23, 2019, the Court warned Defendant Cecil DeWitt

Nelson that it would not accept for a filing that "bears the hallmark

of the       sovereign   citizenship movement" unless              authorized    by the

Eleventh Circuit.           (Order of Sept. 23, 2019, Doc. 325, at 3.)                 Two

of his most recent filings - a motion to alter or amend judgment and

a motion to appoint counsel - are cogent and refer to legitimate

legal authorities.          The Court will address them herein.               The third

filing - "Surety Bond for Temporary Restraining Order or Preliminary

Injunction" - smacks of sovereign citizen tenets and tactics.                          The

Clerk shall STRIKE this filing (doc. 328) from the record of the

case.



        With respect to the pending motions, the Court has previously

stated that it cannot entertain any motion challenging the legality

of Nelson's conviction because he has already prosecuted a habeas

petition      under    28    U.S.C.    §    2255.       Thus,    Nelson   must   obtain

authorization      from      the    Eleventh     Circuit    to     file   a   second    or

successive § 2255 motion.                  For   that   purpose.    Nelson    seeks    the

appointment of counsel.
     A habeas petitioner, however, has no absolute constitutional

right to the appointment of counsel.                Henderson v. Campbell, 353

F.3d 880, 892       (ll^i^ Cir. 2003) (held in the context of a habeas

proceeding under 28 U.S.C. § 2254).            Rather, a court may appoint

counsel only if the interests of justice so require.                  28 U.S.C. §

2255(g) (incorporating by reference the standards of 18 U.S.C. §

3006A(a)(2)(B) for the appointment of counsel); see McCall v. Cook,

495 F. App'x 29, 31 (11^^ Cir. 2012) (stating that civil litigants,

even prisoners, have no constitutional right to counsel; rather,

appointment    of    counsel   in   civil   cases    is   "'a   privilege   that   is

justified     only    by   exceptional      circumstances"        (quoted    source

omitted)).    Here, Nelson has not shown that the interests of justice

demand the appointment of an attorney, particularly when he is simply

reasserting grounds that have already been litigated.                 Accordingly,

Nelson's motion for appointment of counsel (doc. 326) is DENIED.

Further, this Court is without authorization to consider the motion

to alter or amend judgment; therefore, the motion (doc. 327) is

DISMISSED.


     ORDER ENTERED at Augusta, Georgia, this                          of November,

2019.




                                            J. I^NKM^ALL'; CHIEF JUDGE
                                            uniteJ'^tates district court
                                            OTfHERN DISTRICT OF GEORGIA
